Citation Nr: 1741420	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  05-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record.

The Board previously considered this appeal in March 2008 and denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in January 2009, the Court granted a Joint Motion for Remand submitted by the parties in the case and vacated the Board's March 2008 decision.  The terms of the Joint Motion for Remand were incorporated by the Court in its Order, and are thus binding upon VA, including the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case was subsequently returned to the Board for appellate review.  

In March 2010 and December 2011, the Board remanded this matter for further evidentiary development.  The Board denied the appeal in an October 2012 decision.  In April 2014, the Court issued a Memorandum Decision setting aside the October 2012 Board decision and remanding the matter of TDIU for further proceedings.  In October 2014, October 2015, and July 2017, the Board remanded this matter for further evidentiary development. 

In August 2017, the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider newly received evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In October 2015, the Board remanded the Veteran's claim, in part, to refer the Veteran's claim to VA's Director of the Compensation and Pension Service (C&P) for an additional consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).  In April 2017, the Appeals Management Center (AMC) indicated that it declined to refer the Veteran's claim because the Veteran failed to respond to the AMC's request for information.  In July 2017, the Board again remanded the Veteran's claim and noted that the Board's October 2015 remand did not place such a condition, i.e. submission of VA Form 21-8940, on the referral of the Veteran's claim to the Director of C&P.

In August 2017, the AMC again declined to refer Veteran's claim because the Veteran failed to respond to the AMC's request for information.  However, that same month, the Veteran submitted a completed VA Form 21-8940 indicating that his service-connected disabilities rendered him too disabled to work since October 2005.  The Veteran also submitted information regarding his employer, Arnold Bread.  As such, the Board must again remand the Veteran's claim.

Following the Board's October 2015 remand, the Veteran was granted a combined disability rating effective June 23, 2016, that met the schedular requirements for a TDIU.  The issue before the Director of C&P, therefore, is consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) before June 23, 2016.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran's last identified employer and request that the employer complete and return an enclosed VA Form 21-4192.

2. After a response to (1) is received, or if after an appropriate time no response to (1) is received, refer the case to the Director, Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) before June 23, 2016.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim of entitlement to a TDIU on both a schedular and extraschedular basis.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

